        Case 1:19-cr-02032-SMJ          ECF No. 37       filed 06/26/19   PageID.83 Page 1 of 1



                                       UNITED STATES DISTRICT COURT
 1                                    EASTERN DISTRICT OF WASHINGTON
 2 UNITED STATES OF AMERICA              )
                                         )
 3               Plaintiff,              )                 NO: 1:19-CR-02032-SMJ-2
                                         )
 4                                       )
                            v.           )                 WRIT OF HABEAS CORPUS
 5                                       )                 AD PROSEQUENDUM
     DONOVAN QUINN CARTER CLOUD, )
 6                                       )
                                         )
 7               Defendant.              )
                                         )
 8   _____________________________________
 9          THE PRESIDENT OF THE UNITED STATES OF AMERICA
10 TO: Superintendent, Yakima County Jail, Yakima, Washington and to any United States Marshal.

11
                                           GREETINGS
12
            WE COMMAND that you have and produce the body of DONOVAN QUINN CARTER
13
     CLOUD, DOC # 140409, currently in your custody, before the United States District Court, 25 S.
14

15 Third Street, Yakima, Washington, on July 3, 2019, at 12:00 P.M., in order that said prisoner may

16 then and there respond to and answer charges currently pending against him in the above-entitled

17 case; and at the termination of said case to return him forthwith to the custody of said

18
     Superintendent.
19
            WITNESS, the Honorable Mary K. Dimke, United States Magistrate Judge, Eastern District
20
     of Washington.
21
     DATED this 26th day of June, 2019.
22                                                         SEAN MCAVOY, Clerk
                                                           United States District Court
23                                                         Eastern District of Washington
             10:35 am, Jun 26, 2019
24                                                         By:    ______________________________
                                                           Deputy
25

26

27

28

     Writ                                            1
